Exhibit 10.2

 

MSC.SOFTWARE CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) by and
between MSC.SOFTWARE CORPORATION, a Delaware corporation (the “Corporation”),
and John Laskey (the “Grantee”) evidences the restricted stock unit award (the
“Award”) granted by the Corporation to the Grantee as to the number of stock
units first set forth below.

 

Number of Stock Units:(1) 39,000    Effective Date:  March 8, 2005

 

Vesting(1),(2) The Award shall become vested as to 25% of the total number of
stock units subject to the Award on each of October 18, 2005, October 18, 2006,
October 18, 2007 and October 18, 2008.

 

The Award is subject to the Terms and Conditions of Restricted Stock Unit Award
(the “Terms”) attached to this Award Agreement (incorporated herein by this
reference).  The Award has been granted to the Grantee in addition to, and not
in lieu of, any other form of compensation otherwise payable or to be paid to
the Grantee.  The parties agree to the terms of the Award set forth herein.  The
Grantee acknowledges receipt of a copy of the Terms.

 

“GRANTEE”

MSC.SOFTWARE CORPORATION,

 

a Delaware corporation

 

 

       /s/ JOHN LASKEY

 

 

John Laskey

By:

 /s/ WILLIAM J. WEYAND

 

 

Name: William J. Weyand

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------

(1)  Subject to adjustment under Section 8 of the Terms.

(2)  Subject to early termination under Section 7 of the Terms.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

 

1.     Restricted Stock Units.  As used herein, a “Restricted Stock Unit” is a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent in value to one outstanding share of common stock of the Corporation
(the “Common Stock”).  The Restricted Stock Units shall be used solely as a
device for the determination of any payment to eventually be made to the Grantee
if and when such Restricted Stock Units vest pursuant to Section 2.

 

The Restricted Stock Units create no fiduciary duty to the Grantee and shall
create only a contractual obligation on the part of the Corporation to make
payments, subject to vesting and the other terms and conditions hereof, as
provided in Section 6 below.  The Restricted Stock Units shall not be treated as
property or as a trust fund of any kind.  No assets have been secured or set
aside by the Corporation with respect to the Award and, if amounts become
payable to the Grantee pursuant to this Award Agreement, the Grantee’s rights
with respect to such amounts shall be no greater than the rights of any general
unsecured creditor of the Corporation.

 

2.     Vesting.  As set forth on the cover page of this Award Agreement, the
Award shall vest in percentage installments, subject to earlier termination or
acceleration and subject to adjustment as provided herein.  The portion of the
Award that is outstanding and otherwise unvested immediately prior to the
occurrence of a Change in Control Event (as such term is defined in the
Corporation’s 2001 Stock Option Plan) shall accelerate and become fully vested
upon (or, as may be necessary to effect such acceleration, immediately prior to)
such event.

 

3.     Continuance of Employment.  The vesting schedule requires continued
employment through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement.  Employment for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in Section 7 below.

 

Nothing contained in this Award Agreement constitutes an employment commitment
by the Corporation or any Subsidiary (as defined below), confers upon the
Grantee any right to remain employed by the Corporation or any Subsidiary, or
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment.  Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Grantee
under any written employment agreement with the Corporation.

 

For purposes of this Award Agreement, “Subsidiary” means any corporation or
other entity a majority of whose outstanding voting stock or voting power is
beneficially owned, directly or indirectly, by the Corporation.

 

4.     No Stockholder Rights.  The Grantee shall have no rights as a stockholder
of the Corporation, no dividend rights and no voting rights with respect to the
Restricted Stock Units or any shares of Common Stock issuable in respect of such
Restricted Stock Units, until shares of Common Stock are actually issued to and
held of record by the Grantee.  No adjustments will be made for dividends or
other rights of a holder for which the record date is prior to the date of
issuance of the stock certificate evidencing the shares.

 

--------------------------------------------------------------------------------


 

5.     Restrictions on Transfer.  Prior to the time (if any) the Restricted
Stock Units are vested and paid, neither the Restricted Stock Units comprising
the Award nor any interest therein or amount payable in respect thereof may be
sold, assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily, other than by will or the laws
of descent and distribution.

 

The transfer restrictions of this Section 5 shall not apply to transfers to the
Corporation.

 

6.     Timing and Manner of Payment of Restricted Stock Units.  Restricted Stock
Units subject to this Award Agreement that vest in accordance with Section 2
shall be paid in an equivalent number of shares of Common Stock, which shall be
fully paid and non-assessable, promptly on or as soon as practicable after the
applicable vesting date.  Such payment shall be subject to the tax withholding
provisions of Section 9 and subject to adjustment as provided in Section 8, and
shall be in complete satisfaction of such vested Restricted Stock Units.  The
Grantee shall deliver to the Corporation any representations or other documents
or assurances required pursuant to Section 10 and Section 11.

 

7.     Effect of Termination of Employment.  The Award and any Restricted Stock
Units subject to the Award, to the extent not vested as of the first date the
Grantee is no longer employed by the Corporation or one of its Subsidiaries,
shall terminate as of such date, and the Grantee shall have no further rights
with respect to the Award or such Restricted Stock Units.

 

8.     Adjustments Upon Specified Events.  Upon or in contemplation of any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend) or reverse stock split; any merger, combination,
consolidation or other reorganization; any split-up; spin-off, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of substantially
all the assets of the Corporation as an entirety; then the Corporation shall, in
such manner, to such extent (if any) and at such time as it deems appropriate
and equitable in the circumstances make adjustments if appropriate in the number
of Restricted Stock Units contemplated hereby and the number and kind of
securities that may be issued in respect of the Award.

 

9.     Tax Withholding.  The Corporation shall reasonably determine the amount
of any federal, state, local or other income, employment, or other taxes which
the Corporation or any of its affiliates may reasonably be obligated to withhold
with respect to the grant, vesting, or other event with respect to the
Restricted Stock Units.  The Corporation may, in its sole discretion, withhold a
sufficient number of shares of Common Stock in connection with the vesting of
the Restricted Stock Units at the then Fair Market Value (as defined below) of
the Common Stock (determined either as of the date of such withholding or as of
the immediately preceding trading day, as determined by the Corporation in its
discretion) to satisfy the amount of any such withholding obligations that arise
with respect to the vesting of such Restricted Stock Units.  The Corporation may
take such action(s) without notice to the Grantee and shall remit to the Grantee
the balance of any proceeds from withholding such shares in excess of the amount
reasonably determined to be necessary to satisfy such withholding obligations. 
The Grantee shall have no discretion as to the satisfaction of tax withholding
obligations in such manner.  If, however, any

 

2

--------------------------------------------------------------------------------


 

withholding event occurs with respect to the Restricted Stock Units other than
the vesting of such units, or if the Corporation for any reason does not satisfy
the withholding obligations with respect to the vesting of the Restricted Stock
Units as provided above in this Section 9 the Corporation shall be entitled to
require a cash payment by or on behalf of the Grantee and/or to deduct from
other compensation payable to the Grantee the amount of any such withholding
obligations.

 

For purposes of this Award Agreement (except as provided in Section 15), “Fair
Market Value” on any date means (i) if the stock is listed or admitted to trade
on a national securities exchange, the closing price of the stock on the
Composite Tape, as published in the Western Edition of the Wall Street Journal,
of the principal national securities exchange on which the stock is so listed or
admitted to trade, on such date, or, if there is no trading of the stock on such
date, then the closing price of the stock as quoted on such Composite Tape on
the next preceding date on which there was trading in such shares; (ii) if the
stock is not listed or admitted to trade on a national securities exchange, the
last/closing price for the stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (c) if the stock is not listed or admitted to trade
on a national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (d) if the stock is
not listed or admitted to trade on a national securities exchange, is not
reported on the National Market Reporting System and if bid and asked prices for
the stock are not furnished by the NASD or a similar organization, the value as
established by the Corporation’s Board of Directors at such time for purposes of
this Award Agreement.  Any determination as to fair market value made pursuant
to this Award Agreement shall be determined without regard to any restriction
other than a restriction which, by its terms, will never lapse, and shall be
conclusive and binding on all persons.

 

10.   Compliance with Laws.  The Award and the offer, issuance and delivery of
securities and/or payment of money under this Award Agreement are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith.  Any securities delivered under
this Award Agreement will be subject to such restrictions and to any
restrictions the Corporation may require to preserve a pooling of interests
under generally accepted accounting principles, and the Grantee will, if
requested by the Corporation, provide such assurances and representations to the
Corporation as the Corporation may deem necessary or desirable to assure
compliance with all applicable legal requirements.  The Corporation will cause
such action to be taken, and such filings to be made, so that the grant
hereunder shall comply with the rules of the New York Stock Exchange.

 

11.   Representations and Warranties.  In the event, and only in the event, that
any Restricted Stock Units are to be paid in shares of Common Stock pursuant to
this Award Agreement at a time when the Corporation does not have an effective
Form S-8 Registration Statement (including a reoffer prospectus prepared in
accordance with the SEC’s General Instructions to Form S-8) on file with the
Securities and Exchange Commission with respect to

 

3

--------------------------------------------------------------------------------


 

the offer and sale of the shares of Common Stock covered by this Award
Agreement, the Grantee, at the time he acquires such shares, shall represent and
warrant to the Corporation that:

 

(a)                                  the shares of Common Stock that may be
acquired by the Grantee pursuant to this Award Agreement will be acquired for
the Grantee’s own account and not with a view to, or in connection with, a
distribution thereof in violation of the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state securities laws, and the shares of
Common Stock will not be disposed of in contravention of the Securities Act or
any applicable state securities laws;

 


(B)                                 THE GRANTEE IS AN “ACCREDITED INVESTOR” AS
SUCH TERM IS DEFINED IN RULE 501 PROMULGATED UNDER THE SECURITIES ACT AND IS
SOPHISTICATED IN FINANCIAL MATTERS;


 


(C)                                  THE GRANTEE IS ABLE TO BEAR THE ECONOMIC
RISK OF HIS INVESTMENT IN THE SHARES FOR AN INDEFINITE PERIOD OF TIME BECAUSE
THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE,
CANNOT BE SOLD UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE;


 


(D)                                 THE GRANTEE HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE CORPORATION AND ITS MANAGEMENT
CONCERNING THE TERMS AND CONDITIONS OF THE OFFERING OF THE COMMON STOCK AND TO
OBTAIN INFORMATION REGARDING THE CORPORATION’S CONDITION (FINANCIAL AND
OTHERWISE) AND OPERATIONS; AND


 


(E)                                  THIS AWARD AGREEMENT AND EACH OF THE OTHER
AGREEMENTS CONTEMPLATED HEREBY TO WHICH SUCH GRANTEE IS A PARTY CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE GRANTEE, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND LIMITATIONS ON THE AVAILABILITY OF EQUITABLE REMEDIES, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AWARD AGREEMENT AND SUCH OTHER
AGREEMENTS BY SUCH GRANTEE DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE OR CAUSE
A BREACH OF ANY AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH THE GRANTEE IS A
PARTY OR ANY JUDGMENT OR DECREE TO WHICH THE GRANTEE IS SUBJECT.


 

12.  Legends.  In the event, and only in the event, that, at the time any
Restricted Stock Units are to be paid in shares of Common Stock pursuant to this
Award Agreement, the Corporation does not have an effective Form S-8
Registration Statement (including a reoffer prospectus prepared in accordance
with the SEC’s General Instructions to Form S-8) on file with the Securities and
Exchange Commission with respect to the offer and sale of shares of Common Stock
covered by this Award Agreement, the certificates, if any, representing the
shares of Common Stock so paid will bear a legend in substantially the following
form:

 

“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AT HOLDER’S EXPENSE, AN OPINION (SATISFACTORY TO
THE CORPORATION) OF

 

4

--------------------------------------------------------------------------------


 

COUNSEL (SATISFACTORY TO THE CORPORATION) THAT REGISTRATION IS NOT REQUIRED.”

 

13.  Number and Gender.  Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

 

14.  Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Award Agreement are for the purpose of
convenience only, and they neither form a part of this Award Agreement nor are
they to be used in the construction or interpretation thereof.

 

15.  Governing Law.  This Award Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.

 

16.  Construction.  This Award Agreement shall be construed and interpreted to
comply with Section 409A of the Internal Revenue Code (“Section 409A”).  The
Corporation reserves the right to amend this Award Agreement to the extent it
reasonably determines is necessary in order to preserve the intended tax
consequences of the Restricted Stock Units in light of Section 409A and any
regulations or other guidance promulgated thereunder.

 

17.  Severability.  If any provision of this Award Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Award Agreement which can be given effect without the
invalid provisions or applications and to this end the provisions of this Award
Agreement are declared to be severable.

 

18.  Entire Agreement.  This Award Agreement embodies the entire agreement of
the parties hereto respecting the matters within the scope of this Award
Agreement and supersedes all prior and contemporaneous agreements of the parties
hereto that directly or indirectly bears upon the subject matter hereof.  Any
prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Award Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect.  There are no representations, warranties,
or agreements, whether express or implied, or oral or written, with respect to
the subject matter hereof, except as expressly set forth herein.  This Award
Agreement is an integrated Agreement as to the subject matter hereof.

 

19.  Modifications.  This Award Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Award Agreement, which agreement is executed by both
of the parties hereto.

 

20.  Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Award Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of

 

5

--------------------------------------------------------------------------------


 

such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

21.  Notices.

 

(a)                                  All notices, requests, demands and other
communications required or permitted under this Award Agreement shall be in
writing and shall be deemed to have been duly given and made if (i) delivered by
hand, (ii) otherwise delivered against receipt therefor, or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested.  Any
notice shall be duly addressed to the parties as follows:

 

(i)   if to the Corporation:

 

MSC.Software Corporation

2 MacArthur Place

Santa Ana,  California 92707

Attn: Board of Directors

 

with a copy to:

 

Jeffrey W. Walbridge, Esq.

O’Melveny & Myers LLP

610 Newport Center Drive, Suite 1700

Newport Beach, California 92660

 

(ii)   if to the Grantee:

 

John Laskey

MSC.Software Corporation

2 MacArthur Place

Santa Ana,  California 92707

 

(b)           Any party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this Section 25 for the giving of notice.  Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

22.  Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Award Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. 
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

6

--------------------------------------------------------------------------------